Exhibit 10.2.4

THE PERKIN-ELMER CORPORATION
1996 STOCK INCENTIVE PLAN

FORM OF DIRECTOR STOCK OPTION AGREEMENT

DIRECTOR OPTION AGREEMENT dated as of [Grant Date] by and between The
Perkin-Elmer Corporation, a New York corporation (the “Company”), and [Name], a
member of the Board of Directors of the Company (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option”) to
purchase [Total Number of Shares] shares of its Common Stock, par value $1.00
per share (the “Common Stock”), under the terms of The Perkin-Elmer Corporation
1996 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Common Stock
subject to the Option is $[Purchase Price] per share.

3. Expiration Date of Option. The Option will expire as of 12:00 p.m. midnight
(New York time) on [10 Year Anniversary of Grant Date] (the “Expiration Date”),
unless it is terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised as to [50% of Total Number of Shares]
shares on or after the date immediately preceding the date of the [Next Annual
Meeting of Stockholders Following Grant Date] and as to the remaining [50% of
Total Number of Shares] shares on or after the date immediately preceding the
date of the [Second Annual Meeting of Stockholders Following Grant Date]. Except
as provided below, the Option may not be exercised unless you are serving as a
member of the Board of Directors on the date of exercise.

5. Retirement, Resignation or Disability. If you cease to serve as a director of
the Company as a result of (a) retiring from the Board of Directors upon
reaching normal age, (b) becoming totally and permanently disabled, or (c)
resigning or declining to stand for reelection with the approval of the Board of
Directors, the Option may be exercised as to the total number of shares subject
to the Option (without regard to the exercise schedule set forth in paragraph 4)
at any time within one year after the date of retirement, disability retirement
or resignation, but not after the Expiration Date.

6. Death. If you die while serving as a member of the Board of Directors, the
Option may be exercised (to the extent that you would have been entitled to do
so at the date of your death) by your executor or administrator (or other person
at the time entitled by law to your rights under the Option) at any time within
one year after the date of death, but not after the Expiration Date.

--------------------------------------------------------------------------------



 

7. Other Termination of Service. If your service as a member of the Board of
Directors is terminated by you or the Company for any reason other than as set
forth in paragraphs 5 and 6, you may exercise the Option, to the extent that you
would otherwise be entitled to do so at the date of termination of service, at
any time within 30 days after the date of termination, but not after the
Expiration Date.

8. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Common Stock to be
purchased. However, the Option may not be exercised as to fewer than 50 shares,
or the remaining shares covered by the Option if fewer than 50, at any one time,
and the Option may not be exercised with respect to a fractional share. The
purchase price of the shares as to which the Option is exercised must be paid in
full at the time of exercise, at your election, (a) in U.S. currency, (b) by
tendering to the Company shares of Common Stock then owned by you having a Fair
Market Value (as defined in the Plan) equal to the aggregate purchase price of
the shares as to which the Option is being exercised, (c) by making an election
to have shares of Common Stock subject to the Option withheld by the company
(provided that the Option has been held for at least six months), with the
shares withheld having a Fair Market Value equal to the aggregate purchase price
of the shares as to which the option is being exercised, (d) a combination of
U.S. currency, previously owned shares of Common Stock, and/or share
withholding, with any shares of Common Stock valued at Fair Market Value, or (e)
by payment of such other consideration as the Management Resources Committee of
the Board of Directors (the “Committee”) from time to time determines. For
purposes of this paragraph, Fair Market Value will be determined as of the
business day immediately preceding the day on which the Option is exercised.

9. Conditions to Exercise. The exercise of the Option within one year following
termination of service is subject to the satisfaction of the conditions that you
have not (a) rendered services or engaged directly or indirectly in any business
which in the opinion of the Committee competes with or is in conflict with the
interests of the Company, or (b) violated any written agreement with the
Company, including, without limitation, any confidentiality agreement. Your
violation of either clause (a) or (b) of the preceding sentence will result in
the immediate forfeiture of any Options held by you.

10. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Common Stock subject to the Option prior to the
issuance to you of a certificate for such shares.

11. Transferability. The Option may not be transferred other than by will or by
the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

12. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (a) in the event that a tender offer or exchange
offer (other than an offer by the Company) for the Common Stock is made by any
“person” within the meaning of Section 14(d) of the Securities Exchange Act of
1934, as amended, and not withdrawn within a specified period, or (b) in the
event of a Change in Control (as defined in the Plan).

-2-

--------------------------------------------------------------------------------



 

13. No Right to Continued Service. Neither the Option nor this Agreement confers
upon you any right to continue to serve as a member of the Board of Directors of
the Company or interferes in any way with the right of the Board of Directors or
shareholders to remove you as a director in accordance with the provisions of
the Company’s By-laws and applicable law. Except as provided in this Agreement,
the Option will terminate upon your ceasing to serve as a member of the Board of
Directors for any reason. The Option will not be reinstated if you are
subsequently reelected to the Board of Directors.

14. Compliance with Law. No shares of Common Stock will be issued upon the
exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

15. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan, including a copy of the Plan, and agree to be
bound by all of the terms of the Plan.

16. Termination and Amendment of Plan. The Board of Directors may at any time
terminate the Plan or, subject to certain limited exceptions, amend the Plan in
any manner that it deems advisable. However, no termination or amendment of the
Plan will adversely affect in any material manner any of your rights under the
Option without your consent.

17. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Connecticut.

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

THE PERKIN-ELMER CORPORATION



By: _________________________
       Chairman, President and
       Chief Executive Officer

 



Accepted and Agreed:

 

____________________________
[Name]

-3-

--------------------------------------------------------------------------------